Exhibit 10.1

IKANOS COMMUNICATIONS, INC.

STAND-ALONE STOCK OPTION AGREEMENT

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined in this Notice of Grant of Stock Option, the terms
defined in the Terms and Conditions of Stock Option (the “Agreement”), attached
hereto as Appendix A, will have the same meanings in the Notice of Grant of
Stock Option.

 

Name:       Mike Ricci          Address:      

 

        

You have been granted a Nonstatutory Stock Option to purchase Common Stock,
subject to the terms and conditions of this Stock Option Agreement, as follows:

 

Grant Number    001522 Date of Grant    June 4, 2007 Vesting Commencement Date
   June 4, 2007 Exercise Price per Share    $7.04 Total Number of Shares Granted
   300,000 shares Total Exercise Price    $2,112,000.00 Term/Expiration Date:   
June 3, 2017

Vesting Schedule:

Subject to accelerated vesting as set forth in this Agreement, this Option may
be exercised, in whole or in part, in accordance with the following schedule:

25% of the Shares subject to the Option will vest one (1) year after the Vesting
Commencement Date, and one forty-eighth (1/48th) of the Shares subject to the
Option will vest each month thereafter on the same day of the Vesting
Commencement Date (or if there is no corresponding date, the last day of the
month), subject to Participant continuing to be a Service Provider through each
such date.

Notwithstanding the foregoing, in the event the Company terminates your
employment with the Company (or any parent or subsidiary of the Company) without
Cause, you will be entitled to receive accelerated vesting of with respect to
that portion of the Option that would have vested during the one (1)-year period
following your date of termination if you had remained employed with the Company
through such period.

If within twelve (12) months following a Change in Control; (A) you resign from
your employment with the Company for Good Reason or (B) the Company terminates
your employment without Cause, then you will be entitled to receive accelerated
vesting of all outstanding and unvested stock options as to 50% of the then
unvested portion of any such award as of the date of termination.

Notwithstanding the foregoing, you will only be entitled to the above if you
enter into (and do not revoke) a release of any and all claims against the
Company, in a form reasonably acceptable to the Company.



--------------------------------------------------------------------------------

Definition of Terms:

“Cause” means: (i) your failure to perform your assigned duties or
responsibilities after notice thereof from the Company describing your failure
to perform such duties or responsibilities; (ii) your engaging in any act of
dishonesty, fraud or misrepresentation; (iii) your violation of any federal or
state law or regulation applicable to the Company’s business; (iv) your breach
of any confidentiality agreement or invention assignment agreement between you
and the Company; or (v) your being convicted of, or entering a plea of nolo
contendere to, any crime or committing any act of moral turpitude.

“Change of Control” means either: (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation or stock
transfer, but excluding any such transaction effected primarily for the purpose
of changing the domicile of the Company), unless the Company’s stockholders of
record immediately prior to such transaction or series of related transactions
hold, immediately after such transaction or series of related transactions, at
least fifty percent (50%) of the voting power of the surviving or acquiring
entity (provided that the sale by the Company of its securities for the purposes
of raising additional funds will not constitute a Change of Control hereunder);
or (ii) a sale of all or substantially all of the assets of the Company.

“Good Reason” means any of the following that occurs on or following a Change of
Control and without your express written consent: (i) a material reduction of
your duties, position or responsibilities; (ii) a material reduction by the
Company in your base salary as in effect immediately prior to such reduction;
(iii) a material reduction by the Company in the kind or level of employee
benefits to which you are entitled immediately prior to such reduction with the
result that your overall benefits package is significantly reduced; or (iv) a
material change in the geographic location at which you must perform services
(in other words, your relocation to a facility or a location more than fifty
(50) miles from your then present location). Provided, however, that before you
may terminate your employment for Good Reason, (A) you must provide written
notice to the Company, within ninety (90) days of the initial existence of the
Good Reason condition, setting forth the reasons for your intention to terminate
your employment for Good Reason and (B) the Company must have an opportunity
within thirty (30) days following delivery of such notice to cure the Good
Reason condition.

Termination Period:

This Option shall be exercisable for three (3) months after Participant ceases
to be a Service Provider, unless such termination is due to Participant’s death
or Disability, in which case this Option shall be exercisable for one (1) year
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 11(c) of the Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
Agreement, attached hereto as Appendix A, which is made a part of this document.

You acknowledge receipt of a copy of the prospectus for this Agreement. The
Agreement and prospectus are available by request from the Company’s Stock
Administration Department. You hereby agree that these documents are deemed to
be delivered to you.



--------------------------------------------------------------------------------

PARTICIPANT:    IKANOS COMMUNICATIONS, INC.

/s/ Michael Ricci

  

/s/ Cory Sindelar

Signature    By

Michael Ricci

  

Chief Financial Officer

Print Name    Title

APPENDIX A

TERMS AND CONDITIONS OF STOCK OPTION

1. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Agreement, in accordance with Section 16 of this Agreement.

(b) “Agreement” means this Option agreement between the Company and Participant
evidencing the terms and conditions of this Option.

(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation programs under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction that may apply to this
Option.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a two (2)-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of this Agreement, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.



--------------------------------------------------------------------------------

(f) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means Ikanos Communications, Inc., a Delaware corporation, or any
successor thereto.

(i) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(j) “Director” means a member of the Board.

(k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that the Administrator in its discretion
may determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.

(l) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Exchange Program” means a program under which (i) the outstanding Option is
surrendered or cancelled in exchange for options of the same type (which may
have lower or higher exercise prices and different terms), options of a
different type, and/or cash, and/or (ii) the exercise price of the outstanding
Option is reduced. The terms and conditions of any Exchange Program shall be
determined by the Administrator in its sole discretion. An Exchange Program can
be entered into with respect to the Option if agreed to in writing by the
Participant and the Company.

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value will be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.



--------------------------------------------------------------------------------

(p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(q) “Option” means this option to purchase shares of Common Stock granted
pursuant to this Agreement.

(r) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(s) “Participant” means the person named in the Notice of Grant.

(t) “Service Provider” means an Employee, Director or Consultant.

(u) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of this Agreement.

(v) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

2. Grant of Option. The Company hereby grants to the Participant an Option to
purchase the number of Shares, subject to all of the terms and conditions in
this Agreement.

3. Vesting Schedule. Subject to Section 4, the Option awarded by this Agreement
will vest in the Participant according to the vesting schedule set forth on the
attached Notice of Grant of Stock Option, subject to the Participant continuing
to be a Service Provider through each applicable vesting date.

4. Termination of Option. Notwithstanding any contrary provision of this
Agreement, if the Participant ceases to be a Service Provider for any or no
reason, the then-unvested portion of the Option awarded by this Agreement will
terminate and the Participant will have no further rights thereunder. The
Participant (or, if applicable, the Participant’s personal representative,
designated beneficiary, estate or the person(s) to whom the Option is
transferred pursuant to the Participant’s will or in accordance with the laws of
descent and distribution) shall have the period set forth in Notice of Grant of
Stock Option to exercise the Option to the extent vested as of the date
Participant ceases to be a Service Provider. This Option may be exercised only
within the term set out in the Notice of Grant of Stock Option, and may be
exercised during such term only in accordance with the terms of this Agreement.

5. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant of Stock Option and
the applicable provisions of this Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”) or in such
other form and manner as determined by the Administrator, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice will be completed by Participant and delivered to the Company. The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together with any applicable withholding taxes. This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.



--------------------------------------------------------------------------------

No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company; or

(d) surrender of other Shares which (i) shall be valued at its Fair Market Value
on the date of exercise, and (ii) must be owned free and clear of any liens,
claims, encumbrances or security interests, if accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company.

7. Tax Obligations.

(a) Withholding Taxes. Participant agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Participant) for
the satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise. Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

(b) Code Section 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “discount
option”) may be considered “deferred compensation.” An Option that is a
“discount option” may result in (i) income recognition by Participant prior to
the exercise of the Option, (ii) an additional twenty percent (20%) federal
income tax, and (iii) potential penalty and interest charges. The “discount
option” may also result in additional state income, penalty and interest tax to
the Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the date of grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant shall be solely
responsible for Participant’s costs related to such a determination.

8. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.



--------------------------------------------------------------------------------

9. No Effect on Service. Participant acknowledges and agrees that the vesting of
the Option pursuant to Section 4 hereof is earned only by Participant continuing
to be a Service Provider through the applicable vesting dates (and not through
the act of being hired or acquiring Shares hereunder). Participant further
acknowledges and agrees that this Agreement, the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of Participant’s continuation as a Service Provider for the
vesting period, for any period, or at all, and will not interfere with the
Participant’s right or the right of the Company to terminate Participant’s
status as a Service Provider at any time, with or without cause.

10. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
the Option will be suspended during any unpaid leave of absence. A Service
Provider will not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary.

11. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

a. Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs such that the Administrator
(in its sole discretion) determines an adjustment is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Agreement, then the Administrator shall, in such
manner as it may deem equitable, adjust the number, class, and price of Shares
covered by the Option.

b. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify the Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for Participant to have the
right to exercise his or her Option, to the extent applicable, until ten
(10) days prior to such transaction as to all of the Shares covered thereby,
including Shares as to which the Option would not otherwise be exercisable. In
addition, the Administrator may provide that any Company repurchase option or
forfeiture rights applicable to any Option shall lapse 100%, and that any Award
vesting shall accelerate 100%, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent an Option
has not been previously exercised or settled, the Option will terminate
immediately prior to the consummation of such proposed action.

c. Change in Control. In the event of a merger or Change in Control, the Option
shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. Unless
determined otherwise by the Administrator, in the event that the successor
corporation refuses to assume or substitute for the Option, the Participant
shall fully vest in and have the right to exercise the Option as to all of the
Shares, including Shares as to which the Option would not otherwise be vested or
exercisable. If the Option is not assumed or substituted in the event of a
merger or Change in Control, the Administrator shall notify the Participant in
writing or electronically that the Option shall be exercisable, to the extent
vested, for a period from the date of such notice as the Administrator may
determine, and the Option shall terminate upon the expiration of such period.
For the purposes of this paragraph, the Option shall be considered assumed if,
following the merger or Change in Control, the option confers the right to
purchase or receive, for each Share subject to the Option immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided,



--------------------------------------------------------------------------------

however, that if such consideration received in the merger or Change in Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option, for each Share
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or Change in Control. Notwithstanding
anything herein to the contrary, an Option that vests, is earned or paid-out
upon the satisfaction of one or more performance goals will not be considered
assumed if the Company or its successor modifies any of such performance goals
without the Participant’s consent; provided, however, a modification to such
performance goals only to reflect the successor corporation’s post-merger or
post-Change in Control corporate structure will not be deemed to invalidate an
otherwise valid Option assumption.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Chief
Financial Officer at Ikanos Communications, Inc., 47669 Fremont Blvd., Fremont,
CA 94538, or at such other address as the Company may hereafter designate in
writing.

13. Grant is Not Transferable. Except to the limited extent permitted in the
event of the Participant’s death, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Stock; Suspension of Exercisability. If
at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any Applicable Law, or the consent or approval of any governmental
regulatory authority, is necessary or desirable as a condition of the purchase
of Shares hereunder, this Option may not be exercised, in whole or in part,
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. The Company shall make reasonable efforts to meet the requirements
of any applicable law or securities exchange and to obtain any required consent
or approval of any governmental authority.

16. Administrator Authority. The Administrator will have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application of the Agreement as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not and to what extent the Option has vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to this
Agreement.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



--------------------------------------------------------------------------------

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.

20. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award is made and/or to be performed.

EXHIBIT A

IKANOS COMMUNICATIONS, INC.

STAND-ALONE STOCK OPTION AGREEMENT

EXERCISE NOTICE

Ikanos Communications, Inc.

47669 Fremont Blvd.

Fremont, CA 94538

Attention: Chief Financial Officer

Exercise of Option. Effective as of today,                     ,             ,
the undersigned (“Participant”) hereby elects to purchase
                         shares (the “Shares”) of the Common Stock of Ikanos
Communications, Inc. (the “Company”) under and pursuant to the Stand-Alone Stock
Option Agreement dated                      (the “Agreement”).

Delivery of Payment. Participant herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.

Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Agreement and agrees to abide by and be bound
by their terms and conditions.

Rights as Stockholder. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares, notwithstanding
the exercise of the Option. The Shares so acquired will be issued to Participant
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date of
issuance, except as provided in Section 11 of the Agreement.

Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.



--------------------------------------------------------------------------------

Entire Agreement; Governing Law. The Agreement is incorporated herein by
reference. This Exercise Notice and the Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and Participant. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

 

Submitted by:    Accepted by: PARTICIPANT:    IKANOS COMMUNICATIONS, INC.

 

Signature

  

 

By

 

Print Name

  

 

Its

Address:    Address:

 

  

 

     

 

Date Received